ADVISORY ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Continuation of 3
As per MPEP 714.12:
Once a final rejection that is not premature has been entered in an application, applicant or patent owner no longer has any right to unrestricted further prosecution. This does not mean that no further amendment or argument will be considered. Any amendment that will place the application either in condition for allowance or in better form for appeal may be entered. Also, amendments filed after a final rejection, but before or on the date of filing an appeal, complying with objections or requirements as to form are to be permitted after final action in accordance with 37 CFR 1.116(b). Amendments filed after the date of filing an appeal may be entered if the amendment complies with 37 CFR 41.33. See MPEP § 1206. Ordinarily, amendments filed after the final action are not entered unless approved by the examiner. See MPEP § 706.07(f), § 714.13 and § 1206.

In accordance with MPEP 714.12, should applicant overcome a rejection by amending or adding claims, the search concerning amended claims will need to be altered to the extent necessary to determine patentability.  Here, the proposed claim amendments (i.e. requiring the nucleic acid tags be directly attached to each of the candidate agents) would narrow the scope of the claims by adding limitations not previously examined which may precipitate changes in the best prior art meeting the claims. Accordingly, the proposed amendment needs additional consideration and/or a refined search, which cannot be reasonably done in the time allotted by the AFCP 2.0 program.  

Continuation of 12
The remarks at page 8 recognize that “Needels et al. indicate that both the peptides and oligonucleotides are covalently attached directly to the surface of the beads”, but then assert “the oligonucleotides of Needels et al. are not hybridized to primers on the surface of the beads”.  In response, this is not how elements of the references are combined in the Final Rejection of 03/23/2022 to arrive at the invention as claimed (in the claims of 02/24/2022, since the claims of 05/20/2022 are not being entered or considered).  Both Chee and Needels teach candidate agents attached via beads to nucleic acids, wherein the nucleic acids can be used to identify the candidate agent (e.g. see col. 17-18 of Chee describing a candidate agent and a binding ligand, such as a nucleic acid, and see the Abstract of Needels describing a peptide and an oligonucleotide tag that can identify the peptide).  Needels is relied on for the combinatorial aspect of library creation, not explicitly taught by Chee (as per page 6 of the Final Rejection).  While Chee discloses attachment of the beads to discrete locations on a substrate (e.g. see col. 8-10 of Chee as pointed to in the Final Rejection, page 4), Chee is silent on the explicit limitation of attaching said beads to the discrete locations via hybridizations of the tags to primers on the solid support.  This limitation is taught by Alberti, as per page 7 of the Final Rejection.  
The remarks then refer to the “parallel synthesis” method taught by Needels and that “[a] skilled artisan would recognize that conditions for oligonucleotide synthesis are not the same as conditions used for hybridization.”  In response, it is not suggested in the Final Rejection that this “parallel synthesis” method taught by Needels is used in hybridization of the beads to the solid support substrate.  As clear from a reading of Needels, the “parallel synthesis” of the peptide and the nucleic acid tag is performed during the library creation, and that it is after the library creation that the beads are immobilized on the solid substrate via hybridization.  This limitation is taught by Alberti, as per the Final Rejection.
Finally, the remarks at page 8 state that “the beads would have to be hybridized via the oligonucleotides to primers on another solid substrate” and that “[a] skilled artisan would recognize that such a step, if possible, would not be conducive, nor plausible, for further carrying out steps (c)-(f) of claim 1.”  This is not found persuasive because the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”) (see MPEP 2145 I.)  In the instant case, Applicant’s counsel argues that it would not be plausible or conducive to immobilize the beads to the substrate via hybridization between single-stranded nucleic acid on the bead and single-stranded nucleic acid on the substrate, however counsel does not provide objective evidence establishing this as a fact.  In fact, Alberti discloses that this is not only directly possible (e.g. see Abstract and Fig. 4 of Alberti), but is also beneficial when patterning beads in discrete locations on a substrate, which is of interest to Chee, as detailed in the Final Rejection.
The remaining arguments set forth on pages 8-10 of the 05/20/2022 remarks are predicated on entry of the proposed amendments after final; however the amendments will not be entered (see continuation of 3 above). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571)270-1022.  The examiner can normally be reached Monday through Friday, 8:00 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  

/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639